 NORDSTROM, INC.Nordstrom, Inc. and Retail Store Employees UnionLocal No. 1001, AFL-CIONordstrom, Inc. and Seattle Department StoresAssociation and Retail Store Employees UnionLocal No. 1001, AFL-CIO. Cases 19-CA-8139,19-CA-8143, and 19-CA-8162May 12, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHEROn May 18, 1976, Administrative Law JudgeRichard J. Boyce issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, the General Counsel andCharging Party filed limited cross-exceptions and ananswering brief, and Respondent filed a brief inresponse to those cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,findings, and conclusions of the Administrative LawJudge only to the extent consistent herewith and toadopt his recommended Order as modified herein.We disagree with the Administrative Law Judge'sconclusion that Respondent violated Section 8(a)(5)of the Act when it failed to "honor the Union'sacceptance [of Respondent's latest offer] and to signthe document later tendered as an embodiment ofthat acceptance." Simply stated, the Union did notaccept the actual offer.There is no dispute on the operative facts. As ofNovember 4, 1975, the bargaining issue to beresolved was the journeyman wage. RespondentNordstrom was offering an hourly wage increase of$1.20 over a 3-year period, the Charging Party-Uniondemanding $1.50. The Charging Party, in support ofthe demand, picketed Nordstrom the followingmorning. That afternoon, Respondent indicated thatits $1.20 wage proposal remained its offer but thatthere was pressure from within the Nordstrom familyto reduce it and the Charging Party should, therefore,accept that offer to "save face." The Charging Partyindicated that it would accept the $1.20 increase butI The record, bnefs, and Administrative Law Judge's Decision adequate-ly set forth the issues presented in this case. Respondent's request for oralargument is therefore denied.2 The Charging Party. properly, does not contend that this responseconstituted an acceptance of Nordstrom's offer. When Respondentsubsequently added its unit merger proposal, the Charging Party indicated229 NLRB No. 70only if the increase were prorated on a 3-year 70-50-0 basis as opposed to the 50-35-35 basis proposed byNordstrom.2Thereafter and through a sequence ofevents more fully detailed in the Administrative LawJudge's Decision the Respondent did, in fact, tie toits $1.20 wage proposal three additional demands:that employees who crossed the picket line begranted amnesty from Charging Party discipline, thatthe Charging Party not press the reinstatement ofcertain discharges, and, finally, that the displaydepartment unit be merged, or "folded in," with thelarger sales department unit also represented by theCharging Party.On the night of November 5, the Charging Partyindicated to Respondent that it had "accepted"Respondent's 50-35-35 wage proposal. The "accep-tance" did not address itself to the recently addedamnesty, reinstatement, and merger demands ofRespondent.The issue here, succinctly, is whether one party tocollective-bargaining negotiations can effectivelyconclude negotiations by agreeing only to thosedemands of the other party which constitute manda-tory subjects of bargaining.3Citing N.L.R.B. v.Wooster Division of Borg-Warner Corp., 356 U.S. 342(1958), the Administrative Law Judge concludes thatthe Charging Party's acceptance of the mandatorysubject and unilateral dismissal of the nonmandatorysubjects compel the Respondent to execute acontract embodying that acceptance. We believeBorg-Warner compels no such result. That a partymay not lawfully insist upon the inclusion ofproposals nonmandatory in nature is, of course,clear. But the General Counsel's case moves, in ourview, beyond that proposition to the extent that itnegates the considerable relationships which mayexist between both mandatory and nonmandatorysubjects. Certainly, nonmandatory subjects (forpresent example, a demand that reinstatement rightsof certain discharges and, presumably, backpay forthem be waived), can, as a function of cost, bearupon a party's wage-increase proposals. To say thatthe proponent of the reinstatement/backpay waivercannot insist upon the inclusion of such a proposalmeans no more than that. It does not mean thatonce, out of necessity, the nonmandatory proposal isremoved from the table, the proponent of thenonmandatory subject is not permitted to alter thoseproposals which are mandatory in light of theremoval of the nonmandatory subject.some amenability to it contingent upon Respondent's agreeing to a $1.50wage increase, thereby demonstrating that it had not accepted theRespondent's earlier $1.20 proposal.3 The Administrative Law Judge concluded, and we agree, that theadditional amnesty, reinstatement, and merger proposals were nonmandato-ry subjects of bargaining.601 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCircumstances may, we acknowledge, exist where aparty unlawfully insists on a nonmandatory subject'sinclusion at a time when all other matters havepreviously, and independent of the outstandingnonmandatory subject, been agreed upon. Butwhether such insistence amounts not only to a refusalto bargain in good faith but, further, as justificationfor compelling that party to execute so much of thecontract as relates to the agreed-upon mandatorysubjects is not, on the facts presented, an issue here,where it is clear that those nonmandatory subjectsproposed by Respondent were part of a packagecontaining the wage proposal.4To accept the General Counsel's argument wouldadditionally introduce a degree of uncertainty intocollective bargaining itself. Parties to the negotiationprocess could, if his view were adopted, findthemselves signatory to agreements which in no wayreflect the interaction and relationships between oneparty's package proposals on mandatory and permis-sive subjects,5simply because the other party'sperception of the distinction between mandatory andpermissive areas was more akin to ours. For thesereasons, we conclude so much of the AdministrativeLaw Judge's Decision as orders Respondent toexecute the contract in issue is in error.We shall, accordingly, dismiss the 8(a)(5) aspect ofthe complaints but adopt his Decision and recom-mended Order, in all other respects.7ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts the recommended Order ofthe Administrative Law Judge as modified below andhereby orders that the Respondent, Nordstrom, Inc.,Seattle, Washington, its officers, agents, successors,and assigns, shall take the action set forth in saidrecommended Order, as so modified:1. Substitute the following for paragraph l(b):"(b) In any other manner interfering with, restrain-ing, or coercing, employees in the exercise of therights guaranteed them by Section 7 of the NationalLabor Relations Act."2. Delete paragraphs 2(b) and (c) and reletterremaining paragraphs accordingly.3. Substitute the attached notice for that of theAdministrative Law Judge.4 Compare Southern California Pipe Trades District Council No. 16 of theUnited Association (Aero Plumbing Co.), 167 NLRB 1004 (1967).5 There is no allegation here that Respondent insisted to impasse uponthe nonmandatory proposals.B See John Nickels & Leonard Whitney, d/bl/a Big Food King, 171 NLRB1491 (1968). Chairman Fanning, dissenting in part therein, views it asdistinguishable from the instant case inasmuch as, in Big John Food King,the subject purportedly separating the parties (tying the contract's effectivedate to final disposition of a request for review), whether that subject wasmandatory or not, became superfluous since the Board had resolved therequest for review prior to a subsequent attempt by the charging partytherein to reach a contract. The Big John respondent could not have,therefore, proposed the tie-in in good faith, in Chairman Fanning's view.7 Chairman Fanning would reverse, additionally, that aspect of the casewhich finds no violation of Sec. 8(aXI) in Respondent's activities in aidingunion members to resign, the activity amounting, in his view, to unlawfulencouragement.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives allemployees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a represen-tative they chooseTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all such activities.In recognition of these rights, we hereby notify ouremployees that:WE WILL NOT threaten our employees withdischarge, and discharge them, for engaging inunion or other activities protected by the Act.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof the rights guaranteed them in Section 7 of theNational Labor Relations Act.WE WILL offer to Sherri Hochfield, JosephPeterson, Rickie Reiger, and Sharon Weil imme-diate and full reinstatement to their formerpositions or, if those positions no longer exist, tosubstantially equivalent positions, without preju-dice to their seniority or other rights andprivileges, dismissing if necessary any employeeshired to replace them; and make them whole forany monetary losses suffered because of themisconduct against them.NORDSTROM, INC.DECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge: Thisconsolidated matter was heard before me in Seattle,Washington, on February 26 and 27 and March 1 and 2,1976. The charge in Case 19-CA-8139 was filed onNovember 4, 1975; that in Case 19-CA-8143 on Novem-ber 5 and amended on December 10, 1975; and that inCase 19-CA-8162 on November 14 and amended on602 NORDSTROM, INC.December 18, 1975, all by Retail Store Employees UnionLocal No. 1001, AFL-CIO (herein called the Union).The consolidated complaint issued December 31, 1975,was amended on January 26, 1976,1 during the hearing,and alleges certain violations by Seattle Department StoresAssociation (herein called the Association) and Nord-strom, Inc. (herein called Nordstrom), jointly, of Section8(a)(5) and (1) of the National Labor Relations Act; andby Nordstrom alone of Section 8(a)( ) and (3).The parties were given opportunity during the hearing tointroduce relevant evidence, examine and cross-examinewitnesses, and argue orally. Timely briefs were filed for theGeneral Counsel and for Respondents.2I. ISSUESThe issues are:A. Whether Nordstrom violated Section 8(a)(3) and (1)by discharging four sales employees for picketing on behalfof display-unit employees; whether one of its storemanagers threatened an employee with discharge for sopicketing, and, if so, whether that conduct violated Section8(a)(1); and whether it induced employees to resign fromthe Union in a manner violative of Section 8(a)(1).B. Whether Nordstrom and the Association, one orboth, violated Section 8(a)5) and (1) by refusing to sign abargaining agreement tendered by the Union and byrefusing to provide the Union with certain requestedinformation.II. JURISDICTIONNordstrom is engaged in the retail clothing business,operating 17 stores in 8 States, including several stores inthe Greater Seattle area of King and Snohomish Counties,Washington. Its 1975 gross income was $175 million and itannually causes goods of a value far in excess of $50,000 tobe shipped across state lines.The Association is an employer association whichadvises and acts for various retail businesses in the Seattlearea, including Nordstrom, in collective bargaining andrelated dealings with the Union and other labor organiza-tions.The complaint alleges, the answer admits, and it is foundthat Nordstrom and the Association severally are employ-ers engaged in and affecting commerce within Section 2(2),(6), and (7) of the Act.3' The consolidated complaint originally contained certain allegationsbased upon yet another charge, docketed as Case 19-CA-8080. Thoseallegations were dismissed by order of the Regional Director of Region 19on January 26.2 On May 3, 1976. well after the April 20 deadline for briefs, a letter wasreceived from the Union which appears in purpose to be a brief. It hereby isstricken as untimely and shall be disregarded.3 The complaint also alleges, and the answer denies, that Nordstrom andthe Association are joint employers. Resolution of that question beingunnecessary to the assertion of jurisdiction over both, treatment of it is notundertaken.I The so-called sales unit also includes office employees. The currentcontract covering those employees describes the unit, in substance, asembracing all employees coming under the classifications set forth in themH. LABOR ORGANIZATIONThe Union is a labor organization within Section 2(5) ofthe Act.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsThe Union represents two multistore units of Nordstromemployees in the Greater Seattle area, one consistingmainly of sales employees,4the other of display -i.e.,window trimming, etc. -employees.5The sales unitembraces several hundred employees; the display unit, 14.The Union represents similar units in two other majordepartment store chains in Greater Seattle-Frederick &Nelson and The Bon Marche. Negotiations concerning thesales units of the three chains traditionally are coordinated,the Association speaking for all three employers and theresulting contracts being largely identical. Upon conclu-sion of sales-unit negotiations, display-unit bargainingbegins on the same coordinated basis. Except for wagesand classifications, the terms of the sales-unit contractsgenerally are incorporated into the display-unit contracts.The contracts for both units, and all three employers,normally have a common expiration date, and all newcontracts normally are retroactive to the expiration date ofthose they supplant.The most recent past contracts between the Union andthe three chains expired May 14, 1975. In keeping with theusual practice, new agreements were reached covering thesales units of the three chains in July 1975 and display-unitbargaining began in September, the principal issue beingjourneyman wages. Display-unit negotiations intensified inmid-October. On October 28, the display employees of thethree chains went on strike, but without picketing, insupport of the Union's demands. Identical settlements werereached with The Bon Marche on October 30 and Federick& Nelson the day following.s These settlements providedfor an hourly journeyman wage increase of $1.50 over a 3-year term, and that the display units be merged into thesales units-or "folded in," to use the terminology of theparties-at such time as the Union might invoke the wagereopener provisions of the new contracts.Settlement with Nordstrom, however, was not forthcom-ing. Consequently, on November 5, the Union establishedpicket lines at Nordstrom's stores and distribution center inKing County.7At a union meeting early that morning,attended by many of Nordstrom's sales employees, UnionPresident Bill Olwell urged that the picket lines bewage schedule employed in Nordstrom's establishments in King andSnohomish Counties, by implication excluding professional employees.guards, and supervisors. The parties agree and it is found that the unit, asdescribed in the contract, meets the standards of appropriateness prescribedin Sec. 9(b) of the Act.I The complaint alleges. the answer admits. and it is found that alldisplay employees of Nordstrom in King and Snohomish Counties,excluding the standard exclusions, comprise an appropriate unit within Sec.9(b).6 The Frederick & Nelson settlement was preceded by several hours ofpicketing on October 31.T7 he Union informed Nordstrom about October 31 that, absentsettlement, the strike would be augmented by picketing as of November 5.603 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespected, stated that he would recommend disciplinaryfines exceeding wages by $1 per day for members workingbehind the lines, and said that it would be permissible forsales employees to carry picket signs.The picketing lasted only I day, the Union contendingthat a bargaining contract was reached the night ofNovember 5.B. The Alleged Inducements To Resign the UnionFacts. On November 4, Ray Johnson, manager ofNordstrom's downtown Seattle store, presided over ameeting of an estimated 60 to 100 of that store's salesemployees and office workers. He used as his frame ofreference a three-page leaflet which had been distributed tothe employees upon their arrival at the meeting. The leaflet,after mentioning the Union's announced intention to startpicketing November 5 and setting forth Nordstrom's viewof the negotiations, contained a series of questions andanswers "regarding your options on a strike." Among themwere these:Q. If I am a member of the union, how can I crossthe picket line without being fined?A. If you wish to cross and be protected, youshould first resign from the union before crossing.Withdrawal is not sufficient; for under a withdrawalcard you are still a member. As long as you remain amember you can be disciplined by the union. A letter inin a U.S. Mailbox is sufficient evidence of resignation.* **Q. If I come to work and see a picket line, what aremy options?A. There are legally these options you have:1. Refuse to cross the picket line. The company maynot discipline you for your actions. However youmay be temporarily or permanently replaced andyour fringe benefits and paycheck stopped.2. Cross the picket line and come to work in the storeas usual. You may be fined by the union for youractions.3. Drop a letter of resignation in the closest U.S.Mailbox and then come to work. Your benefitsand pay continue exactly as in the past and youmay not be fined by the union. You must offer inthe letter to pay dues as usual to the union.On that same day, Robert Goodson, manager of Nord-strom's Southcenter store, presided over a similar meetingof 40 or 50 of that store's employees, using a leaflet muchlike, if not the same as, that just described.After the Southcenter meeting, having heard thatGoodson was available in his office for further discussionof the matters raised, Salesperson Bernice Snider went tosee him. Waiting her turn in line, she eventually was able tosee him in private. It was her intention, formed during thegroup meeting, to resign from the Union; and, afterGoodson discussed the options with her as described in theI Transcript p. 84. 1. 10, hereby is corrected so that "through" becomes"throw."leaflet, she asked him how to "go about it." He showed hera resignation form prepared by the Company and suggest-ed that she sign and date it if that were her wish. Sniderasked what would happen if, after signing, she changed hermind. Goodson replied that she should tell him and hewould "just throw it away."8Snider signed and dated theform, and Goodson said he would see that it was mailed.The form took this appearance:November ---To Whom it May Concern:I wish to notify you that as of this time and date I amresigning from Local 1001.If required I will continue to tender my dues as perlaw.Print NameSignatureOn November 5, Snider received a telephone call fromSheila Johnson, assistant manager in the ladies' sportsweardepartment at the Southcenter store. During the course ofthe call, which apparently was not job related in itsinception, Snider told of her previous day's transactionwith Goodson. Johnson counseled that, "to be completelysafe," Snider should herself see that a resignation wassubmitted, preferably by registered letter. Then, whenSnider said she could not remember the language, Johnsondictated a resignation letter to her. Snider thereuponsubmitted a second resignation.s The record is scantconcerning Johnson's authority, consisting of Snider'saffirmation, in reply to a leading question, that Johnson"has the authority to effectively recommend that anemployee be hired or fired or disciplined," together withSnider's testimony elsewhere that she "believe[s ]" Johnsonto be covered by the sales-unit contract.About 200 of Nordstrom's employees submitted resigna-tions to the Union in early November, some using the formprovided by the Company, others composing their own.Approximately 40 resignation envelopes, bearing Nord-strom postage-meter stamps, are in evidence.Analysis. Nordstrom's conduct concerning the resigna-tions approaches the cutting edge between the lawful andthe unlawful. Cases somewhat similar to the present are ofboth persuasions.Suggestive of a violation is Cumberland Shoe Company,160 NLRB 1256 (1966). That case arose in an organization-al context. Following a lawful antiunion speech by oneBransford, the company vice president, some of theemployees went to his office about withdrawing their unionpledge cards. Bransford gave them, for copying, sampleletters requesting the return of their cards. Then, afterphotocopying each employee's letter and placing the copyin the employee's personnel folder, Bransford gave theemployees envelopes and told them the union's address,9 Snider later directed the Union, by telephone, to disregard herresignation letters.604 NORDSTROM, INC.and in some instances himself stamped and mailed theletters. The record being silent on the point, the Boardassumed the employees to have gone to the office of theirown choice. Finding Bransford to have violated Section8(a)(1), the Board stated at 1259:We think that Respondent violated Section 8(a)(1)when Bransford ... assisted employees to the consid-erable extent that he did in attempting to withdrawfrom the Union. Once an employee entered Bransford'soffice, Bransford literally took command of the situa-tion and shepherded the employee through the processof drafting and mailing the withdrawal letter, and theninforming the employee that a copy of the letter wouldbe kept in his personnel file. Inherent in the situationwas, in our view, an influence exerted by Bransfordupon such employees to complete the process ofwithdrawing from the Union which interfered with therights of the employees not to do so if, at any point,they chose not to complete the process.Indicative of an opposite result are such cases as MosherSteel Company, 220 NLRB 336 (1975); Clark ControlDivision of A. O. Smith Corporation, 166 NLRB 266 (1967);and Perkins Machine Company, 141 NLRB 697 (1963).Mosher Steel Company, like the present case, involvedconduct during an economic strike. In response to thestated employee fears of being fined for crossing the picketline, the company's industrial relations manager prepared amodel letter of resignation from the union, copies of whichwere distributed to various supervisory personnel. Thedistribution was accompanied by an instruction that thesupervisors assist any employees who might ask how toresign, but not give out paper or stamps, or mail the lettersfor them. The Board, refusing to find a violation, stated at220 NLRB at 337:Absent some evidence that union resignation was acompany-imposed condition for returning to work (orthat employees were led to believe that it was such acondition), and absent any evidence that the Companydid more than furnish employees with resignationlanguage, we decline to find that Respondent's conductin this regard was unlawful.In Clark Control Division, the company assisted severalemployees to retract their pledge cards during an organiza-tional campaign, supplying paper and envelopes, telling theemployees what to write and where to send it, and in someinstances providing postage and mailing the lett rs as well.In all but one instance, the process was initiated by theemployee. The Trial Examiner, affirmed by the Boardwithout comment, concluded that this was permissibleconduct, noting 166 NLRB at 267 that there was noevidence "that any of those who revoked were pressuredinto doing it by Respondent," that "each employee wasfree to change his course of action toward revoking at anytime," and that the company "was not and had not beenengaging in an unlawful antiunion campaign."In Perkins Machine Company, the prevailing laborcontract specified a 15-day period in which the employeescould resign from the Union, thereby escaping applicationof the union-security clause. The company wrote theemployees before the onset of this period, informing themof their right to resign and how to do it, and expressingassurances that it was a matter of free employee choicewhether or not to do so. Enclosed were two envelopes, oneaddressed to the union, one to the company; and duplicateresignation letters. The employees were instructed, shouldthey wish to resign, to send one of the letters to each theunion and the company. The Board held that this was not aviolation, observing in 141 NLRB at 700:Significantly, the Respondent's communication is freefrom any threat of reprisal or promise of benefit in theevent the employees decided not to resign from theUnion or to revoke their authorizations for deductionof Union dues.It is concluded that the present case aligns more nearlywith those in which no violation was found than withCumberland Shoe Company. There are two elements inCumberland Shoe Company, but not in the present case,enlarging the coercive potential of that situation. First, theCumberland Shoe conduct occurred during an organiza-tional campaign, and thus was subject to employeeinterpretation as reflecting hostility to the bargainingprinciple. Nordstrom's conduct, on the other hand, couldonly have been construed as an effort to minimize thepicketing's disruptive impact on the operation of thebusiness. Second, copies of the withdrawal letters inCumberland Shoe pointedly were inserted in the employees'personnel folders, implying a continuing influence on theemployees' job situations.Even in the more sensitive situation of an organizationalcampaign, the Board, in Clark Control Division, foundconduct much like that of Nordstrom's to be acceptable. Inthe present case, as in Clark Control Division, Mosher SteelCompany, and Perkins Machine Company, there is nothingin the Company's conduct, so far as the record shows, fromwhich a promise of benefit or a threat of reprisal can beinferred. It follows that employee free will was unimpairedin the matter of the resignations; hence, there was noviolation.C. The Discharges and the Alleged Threat ThereofFacts. The four dischargees-Sherri Hochfield, JosephPeterson, Richie Reiger, and Sharon Weil-all were sales-persons in Nordstrom's downtown Seattle store and allcarried picket signs at that store on November 5. Threewere discharged on November 5, with Reiger being firedon the 6th when reporting for work. Their picket signsstated:605 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNordstromDisplay [10]OnStrikeRetail StoreEmployees UnionLocal 1001RCIAIt is undisputed that the four were discharged forpicketing, Nordstrom asserting that such conduct was inbreach of the no-strike clause in the sales-unit contract.That clause states:21.08 There shall be no strike or lockout during the lifeof this agreement. The Union must notify the SeattleDepartment Stores Association six (6) working days,excluding Saturday, Sunday and holidays, prior toobserving any lawful primary picket line. The refusal ofany employee covered by the terms of this agreement topass through a picket line after the above-mentionednotice is given shall not constitute a violation of thisunderstanding.It also is undisputed that Nordstrom's sales employeeswere entitled under article 21.08 to observe the picket linesof November 5, the Union having complied with the noticerequirement by letter of October 15. Numerous salesemployees passively observed the lines, and the Companytook no action against them inasmuch as they did notparticipate in the picketing.Shortly after Peterson started picketing, but before hisdischarge, he commented to Store Manager Johnson that"the air out here is much nicer than it is inside." Johnsonrelied, "Well, I could arrange for you to be permanentlyour here."Analysis. It is concluded that the discharges violatedSection 8(a)(3) and (I).Basic under the Act is the right to strike. Section 13states:Nothing in this Act, except as specifically provided forherein, shall be construed so as either to interfere withor impede or diminish in any way the right to strike, orto affect the limitations or qualifications on that right.Among the beneficiaries of this right are employees whohonor a picket line in aid of an economic strike, eventhough they be outside the affected bargaining unit. E.g.,N.L.R.B. v. Southern Greyhound Lines, 426 F.2d 1299, 1301(C.A. 5, 1970); Gary-Hobart Water Corporation, 210 NLRB742, 744 (1974). And, the Act containing no specificprovision to the contrary as required by Section 13, theright runs to picket-line participation by the nonunit10 The record suggest that the "Nordstrom Display" portion of thelegend was affixed to some signs after the onset of the picketing. The fouremployees, as well as passive observance. Quoting fromN.L.R.B. v. Southern Greyhound Lines, supra at 1301:[T ]he employee ... has in effect plighted his troth withthe strikers, joined in their common cause, and has thusbecome a striker himself.... Such an employee istherefore entitled to all the protections due under the...Act to those strikers with whom he has joinedcause. .... [T]he employer's right to discipline such anemployee to preserve the operation of his buiness islimited to those measures which he could lawfully useagainst the strikers.See also A. O. Smith Corporation, 132 NLRB 339, 401(1961).This is not to say, however, that the right to engage inassorted strike activities, sympathetic or otherwise, isabsolute. It may be waived by appropriate language in abargaining agreement. But, as stated in Gary-Hobart WaterCorporation, supra at 744, "such waivers will not be readilyinferred, and there must be a clear and unmistakableshowing that waiver occurred." See also Mastro PlasticsCorp. et al. v. N.LR.B., 350 U.S. 270, 278-284 (1956).Nordstrom's, while not disputing the right of the salesemployees to honor the display unit's picket lines, arguesthat article 21.08 constitutes just such a waiver as concernsthe picketing by the four dischargees. The sense of theargument is that the first sentence of article 21.08 ("Thereshall be no strike or lockout during the life of thisagreement."), without more, would amount to a waivereven of picket-line observance, but that the Union gavenotice sufficient under the remaining two sentences topreserve the employees' statutory right in that regard. Theargument continues, however, hewing strictly to thelanguage of those remaining two sentences, that the rightpreserved by the Union's notice embraced only "the refusalof any employee ...to pass through a picket line," andnot participation in picket-line activities.This argument is rejected for two reasons. First, apartfrom the considerable burden on Nordstrom to prove awaiver, the construction of article 21.08 on which theargument relies is untenably technical, assigning unwar-ranted stress to the nonmention of picket-line participa-tion. A more plausible reading of the article-sanctioningas it does "the refusal of any employee ... to pass througha picket line"-is that, absent some sort of particulariza-tion to the contrary, the sanction contemplates the sundryvariations on the theme of picket-line observance, includ-ing picketing itself.Second, even if Nordstrom's argued-for construction ofarticle 21.08 were the more tenable, that still would notequate with a "clear and unmistakable showing" that theUnion had waived picket-line participation. Again refer-ring to Gary-Hobart Water Corporation, supra at 746, fn. 20,"It is the Respondent which must obtain contractuallanguage to limit such right in clear and unmistakableterms." Any ban on picketing in article 21.08, but notpicket-line observance, being by inference only, Nordstromhas failed this burden.dischargees all testified credibly and without refutation that their signscontained that clause.606 NORDSTROM, INC.In summary, Hochfield, Peterson, Reiger, and Weilhaving been discharged for engaging in protected picket-line activities, and there having been no waiver of theirright to so engage, Nordstrom violated Section 8(aX3) and(I) in each instance.IIThe discharges being unlawful, Store Manager Johnson'spredischarge remark to Peterson that he might be dis-charged for picketing-"Well, I could arrange for you to bepermanently out here"--likewise was unlawful, violatingSection 8(a)(1). M Restaurants, Incorporated, d/b/a TheMandarin, 223 NLRB 725 (1976). See also Husky OilCompany, 217 NLRB 430 (1975).D. The Alleged Refusal To Sign a ContractFacts. By November 4, the area of dispute in thenegotiations had narrowed to journeyman wages. TheUnion was seeking the same $1.50 package it had obtainedfrom The Bon Marche and Frederick & Nelson, whileNordstrom was holding firm at an hourly wage increase of$1.20 over a 3-year contract term-50 cents retroactive tothe expiration date of the old contract, and 35 cents oneach of the next two anniversary dates.At the end of an afternoon bargaining session onNovember 4, the Union's Olwell revealed that he wasmeeting with the membership that evening and asked tohave Nordstrom's "final offer" beforehand. George Russill,an attorney and Nordstrom's chief spokesman, accordinglytelephoned Olwell an hour or two later, proposing as theCompany's last offer the selfsame $1.20. Russill alsoexpressed the Company's amenability to a "fold-in"arrangement keyed to the wage reopener, after the fashionof the settlements with the other two chains. Olwell,referring to the wage offer, commented that the Companymust be "crazy," expanding that the Union was stilldetermined to obtain $1.50, that $1.20 was unacceptable,and that there would be picket lines in the morning.As previously related, picketing began the morning ofNovember 5. On that same afternoon, representatives ofthe Union and the Company met at the offices of theAssociation. Olwell and John Nordstrom, company presi-dent, presently entered into a discussion away from theothers. John Nordstrom announced that $1.20 remained"on the table," but that he was having a hard time keepingit there because of pressure from one of his brothers thatthe offer be reduced.'2J. Nordstrom continued that Olwellcould "save face" by accepting the $1.20 package before areduction occurred. Olwell "strongly stated" that theUnion would accept $1.20 on the basis of 70-50-0, but not50-35-35, after which they "dropped the subject" of wagesfor the time.J. Nordstrom said he was "appalled" at that day'spicket-line activities, to which Olwell observed that strikesare not "a love feast." Continuing in this vein, he declaredthat "there is just no way we're going to let this small unitdisrupt our company like it has," whereupon he announced" The same result would obtain were the dischargees deemed to havepicketed only on off-duty time, and not to have withheld their services.Vincent F. Lang and Wilma Lang d/b/a/ La Mesa Convalescent Hospital, 217NLRB 182 (1975); Burns Ford Inc., 182 NLRB 753, 760-761 (1970): Sears,Roebuck d Co., 168 NLRB 955 (1967); Edir, Inc., d/b/a Wolfe's, 159 NLRB686 (1966).that any agreement would be contingent upon an immedi-ate fold-in of the display unit into the sales unit. Quotingfrom J. Nordstrom's testimony:I told him that the fold-in at the Bon and Fredericksthat they had agreed upon was not satisfactory to usbecause it was not a firm commitment. I had to have acommitment that was immediate and positive and wasdefinitely going to happen, and not leave the thingdangling in the air for the next time to come aroundand have it happen again. So I was concerned that[this] be a part of any package put forth at that time.Olwell replied that the Union was "unable" to agree to animmediate fold-in because of strictures in its constitution,then asked J. Nordstrom if the Company would agree to a$1.50 package in return for an immediate fold-in. J.Nordstrom answered that he "would insist on the fold-inright now regardless." With that, both remarked on thefutility of prolonging the conversation and they rejoinedthe others.J. Nordstrom and George Russill then convened awayfrom the others, at which time J. Nordstrom summarizedhis conversation with Olwell and defined the limits ofRussill's authority in further bargaining. As Russilltestified:[H]e spelled out for me the limit of my authority,namely, that the Company was willing to still offer adollar twenty, but on the condition that an agreementcould be reached on the issues that had arisen since thestrike had commenced, namely, the problem of amnes-ty [from union discipline] for.. .employees ... whohad crossed the picket line ...and resolving to theCompany's satisfaction the issue of reinstatement of thedischarged employees and the immediate merger of thedisplay unit into the sales unit.'3And, as J. Nordstrom testified:I said [to Russill ] that there were three things that I hadto have. Number one I had to have the immediate fold-in; number two, it was essential that he work out anamnesty agreement as part of any package; andnumber three, I told him that I didn't wany anyaggravation on the discharges, that I felt those wereproper and they should stand and be part of anyagreement we draw up.J. Nordstrom then departed, leaving Russill to resumethe dialogue with Olwell. Drawing from Russill's testimo-ny:I told him [Olwell] that the Company was still willing togo to a dollar twenty, but only if we could reach anunderstanding satisfactory to both sides on the issuesthat had developed since the strike began, and those12 Management of Nordstrom is conducted by a committee comprised ofvarious family members.13 Although the strike had been in progress for several days. the partiesin their conversations referred to the advent of the picketing at Nordstromas the start of the strike. The reference to "the discharged employees" is tothe salespersons discharged for picketing.607 DECISIONS OF NATIONAL LABOR RELATIONS BOARDissues being the issue of amnesty generally for twodifferent bargaining units [i.e., sales and display]. ...I also stated that we had to settle the issue ofreinstatement or not of the discharged employees andthe immediate merger of the display bargaining unitinto the larger unit.In his later testimony, Russill clarified that his reference to$1.20 envisioned a 50-35-35 apportionment. Olwell coun-tered that the Union was adhering to its demand for a$1.50 wage package. Beyond that, he continued, theUnion's constitution precluded an immediate merger ofunits. Russill noted that Olwell "was a very persuasive anda very able person and that he could in fact, if he set hismind to it, obtain the immediate merger." The flattery gotRussill somewhere, Olwell replying that he would agree toan immediate merger if the Company would agree to a$1.50 package.Regarding Russill's amnesty proposal, Olwell said,"Absolutely not," adding as Russill recalled, that if he"couldn't discipline his people as a result of a strike, thatthere was no way he could hold a labor organizationtogether." As for the proposed nonreinstatement of thesalespersons discharged for picketing, Olwell likewiseresponded in the negative. Olwell presently caucused withother of the union representatives, after which he declaredto Russill that he was tired and wanted to go to bed, andsuggested that they meet the next day. The meeting thendisbanded, the parties seemingly at immutable logger-heads.Olwell's plea of weariness in fact was a ploy. Sensing theimminent reduction of Nordstrom's wage proposal andrealizing that "a ton of members" were anxious for asettlement, as indicated by the spate of resignations theUnion had received and by the considerable nonobser-vance of the picket lines, Olwell's idea was to forestall afurther toughening of the company position until he couldmeet with the membership.Consistent with this strategy, Olwell hurriedly sum-moned the members to a meeting at 10 p.m., November 5.After voicing his expectation of a reduced company offerand describing the Union's loss of leverage, he recom-mended that the members then and there vote acceptanceof the Company's $1.20, 50-35-35 package. As Olwelltestified:I said that at the time I felt like I was on the Titanic, wehad just struck the iceberg and we were on our waydown, and this was our last opportunity to reach upand grab Mr. Nordstrom and take him with us.The members voted adoption of Olwell's recommendation.The vote did not address itself to the three conditionsnewly imposed by the Company. Olwell's only allusion tothem during the meeting, apparently, was his stated fearthat he would have to make some concessions in the area ofamnesty to preserve the Company's offer at $1.20 shouldthere not be a quick acceptance.Olwell telephoned Russill at 10:30 or 11 that night,proclaiming that the Union had "accepted your offer," thatthe strike was over, and that the employees would be on thejob in the morning. Russill asked, "What offer?" Olwellsaid he was referring to the offer of the night before-i.e.,November 4. Russill said he would "get ahold of" JohnNordstrom, then call Olwell back.Russill talked to John Nordstrom by telephone, J.Nordstrom verifying Russill's understanding that theCompany's current offer included the matters of fold-in,amnesty, and nonreinstatement. Olwell and Russill nexttalked about 12:30 a.m., November 6. In Russill's words:I reiterated that I had told him that the Company waswilling to settle on the same economic package we hadproposed the day before, but only if an understandingcould be reached on the issues that had occurred sincethe strike began.Russill then discoursed on the law of offer and acceptance,explaining that the November 4 condition-free offer hadbeen "effectively removed from the table" by the rejectionimplicit in the Union's picketing. Olwell replied that JohnNordstrom had "re-confirmed" the offer in his discussionwith Olwell on the 5th, after the start of the picketing.Russill at some point raised the possibility of a packageexceeding $1.20 in return for amnesty. Olwell rejected that,explaining that, while $1.20 was "a bitter pill" the Unionhad "swallowed" it and considered the negotiations over.Russill persisted that there had not been an offer and anacceptance on the same terms, and the conversationseesawed inconclusively until the two at length decided tomeet the next morning in Olwell's office.In Olwell's office the morning of November 6, he andRussill rehashed the past night's arguments, Olwell insist-ing that they had a contract-"we had a contract and thatwas it as far as we were concerned"; Russill insisting to thecontrary. Russill repeated his view that the picketing hadworked to remove the Company's offer of November 4,and that the only offer thereafter subject to acceptancecontained the three conditions. In answer to Russill'squestion which of those offers the Union considered itselfto have accepted, Olwell said he would "let the lawyersfigure it out." Also during this meeting, Russill agreed toprovide the Union with a list of employees who hadworked on the day of the picketing. That is dealt with morefully later in this decision.On November 11, Nordstrom circulated a memorandumto its employees, which stated in part:When the Display Union officials decided to strike theyeffectively rejected our final offer. Their attempt toaccept an invalid offer was to avoid discussing thewithdrawal of proposed fines against our people whosupported their company on Wednesday, November 5.Because of the Union's behavior, we are preparing anoffer which is reduced from our pre-strike offer and willsubmit it to the Union shortly.The next day, November 12, Nordstrom did submit anew offer, proposing an hourly journeyman wage increaseof $1.08 over 3 years rather than the earlier-proposed $1.20.The Union responded by letter dated November 13,asserting:608 NORDSTROM, INC.[W]e .reject the offer inasmuch as we already havereached agreement with the Employer on the terms of anew display contract ....Then, to the accompaniment of a letter dated December 3,the Union tendered to Nordstrom for signing the contractthat was "negotiated and ratified by the Membership in ameeting on November 5, 1975." The tendered documentprovided for a 3-year journeyman wage increase of $1.20 atthe rate of 50-35-35, otherwise embodying the matters notin dispute, including retroactivity to May 15. 1975. It wassilent on the subjects of fold-in, amnesty, and nonreinstate-ment of those discharged for picketing. The Companyrefused to sign it.Analysis. The weight of evidence leaves no doubt that,when Olwell communicated an acceptance to Russill thenight of November 5, there was an offer pending fromNordstrom; and that this offer left the Company'spreexisting wage proposal undisturbed, but included thenewly imposed conditions on fold-in, amnesty, andnonreinstatement of the dischargees. As Russill himselfrecalled telling Olwell that night:I reiterated that I told him that the Company waswilling to settle on the same economic package we hadproposed the day before, but only if an understandingcould be reached on the issues that had occurred sincethe strike began.The evidence is plain, moreover, that the acceptance metthe offer without the new conditions attached.The question reduces itself to whether the issues of fold-in, amnesty, and nonreinstatement are "mandatory sub-jects of bargaining" as that concept has been developed bythe Board and the courts. If they are not-that is, if theonly areas of disagreement pertained to nonmandatorysubjects-Nordstrom's refusals to honor the Union'sacceptance and to sign the document later tendered as anembodiment of that acceptance were violative of Section8(a)(5) and (1). Extracting from N.L.R.B. v. WoosterDivision of Borg-Warner Corp., 356 U.S. 342, 349 (1958):[G]ood faith does not license the employer to refuse toenter into agreements on the ground that they do notinclude some proposal which is not a mandatorysubject of bargaining. ...[S]uch conduct is, insubstance, a refusal to bargain about the subjects thatare within the scope of mandatory bargaining. Thisdoes not mean that bargaining is to be confined to thestatutory subjects.... But it does not follow that,because the company may propose these clauses, it canlawfully insist upon them as a condition to anyagreement.4 Respondents cite John Nickels & Leonard Whitney, d/b/a Big JohnFood King, 171 NLRB 1491 (1968), for the proposition that, even ifNordstrom did improperly insist on agreement in nonmandatory areas, therefusal to sign nevertheless would not be unlawful, there being no meeting ofminds in all aspects of the offer. That case is distinguishable from thepresent, and from those cited above, turning on the unique fact that 2months elapsed between the union's first rejecting, then accepting, thecompany's unlawfully-conditioned offer. The Board observed: "Although,See also Covington Furniture Mfg. Corp., 212 NLRB 214(1974); Southeastern Michigan Gas Company, 206 NLRB 60(1973); F. McKenzie Davison, W. J. Hardy, Sr. and W. J.Hardy, Jr., d/b/a Arlington Asphalt Company, 136 NLRB742 (1962).14By the Board's definition, mandatory subjects of bar-gaining... are those comprised in the phrase "wages, hours,and other terms and conditions of employment" as setforth in Section 8(d) of the Act. While the language isbroad, parameters have been established, although notquantified. The touchstone is whether or not theproposed clause sets a term or condition of employ-ment or regulates the relation between the employerand its employees.International Union of Operating Engineers, Local No. 12,187 NLRB 430, 432 (1970).It is concluded that neither fold-in, amnesty, norreinstatement of dischargees is a mandatory subject as thusdefined. Regarding fold-in, it long has been settled that"insistence upon a merger of preexisting units, as acondition of reaching agreement in bargaining"-whichwas precisely Nordstrom's position--breaches the bargain-ing obligation. Newspaper Production Company, 205 NLRB738, 740 (1973). See also Utility Workers Union of America,AFL-CIO (Ohio Power Company), 203 NLRB 230 (1973). Itis equally well settled, as Respondents concede in theirbrief, that the issue of amnesty from union discipline is nota mandatory subject. As stated in Independent StaveCompany, 175 NLRB 156, 159(1969):[A]n employer may not insist that a union acceptcontract provisions which intrude on the disciplinarypowers over its members expressly reserved to unionsby the proviso to Section 8(b)(IXA) of the Act.[ 15See also Allen-Bradley Company, 127 NLRB 44, 46-47(1960).While there does not seem to be quite so succinct anarticulation concerning the issue of reinstatement, itnevertheless is clear that a party cannot be compelled tobargain over that issue as it relates to unlawfully dis-charged employees. In the somewhat analogous butperhaps less compelling situation of unfair labor practicestrikers, for instance, the Board has held that an agreementtreating them as economic strikers for purposes ofreinstatement "is in derogation of the strikers' rights andcontravenes Board policies," and consequently is of noeffect. Wooster Division of Borg-Warner Corporation, 121NLRB 1492, 1495 (1958). See also David 1. Cohen, d/b/a...following the Union's categorical rejection of Respondent's offer ...Respondent had indicated that its proposal was still open, we construe thisas at most an offer to hold matters open for only a limited time. ..and notas an offer of indefinite duration. ...I5 The proviso to Sec. 8(b)(1)(XA) states: "[Tlhis paragraph shall notimpair the right of a labor organization to prescribe its own rules withrespect to the acquisition or retention of membership therein."609 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGay Paree Undergarment Company, 91 NLRB 1363(1950).16To summarize, because of Nordstrom's insistence thatany contract with the Union treat with the nonmandatorysubjects of fold-in, amnesty, and nonreinstatement ofillegally discharged employees, and because the Union hadaccepted all mandatory areas of the offer, Nordstrom'srefusal to sign a contract covering those areas violatedSection 8(a)(5) and (1).17Remaining is whether the Association, as Nordstrom'sbargaining agent, should share Nordstrom's culpability forthis misconduct. The complaint is couched in those terms,on a joint-employer theory, but the General Counselignores the question in his brief. Nordstrom not being partof a multiemployer association operating in the name ofthe Association, there being no showing that the Associa-tion has a proclivity to violate the Act, and it beingmanifest that its joinder as a wrongdoer is not essential tothe effectuation of a complete remedy, it is concluded thatno good purpose would be served by holding the Associa-tion jointly liable with its principal. This portion of thecomplaint therefore shall be dismissed as to the Associa-tion. Cf. Chalk Metal Co., Inc. and Mrs. Gladys Selvin, 197NLRB 1133 (1972), and West Coast Casket Company, Inc.,192 NLRB 624, fn. 2 (1971).E. The Alleged Refusal To Furnish InformationFacts. During the meeting in Olwell's office the morningof November 6, he mentioned that most of those memberswho had crossed the picket lines on the 5th could beascertained through in-store visitations by union businessagents. This prompted Russill to volunteer, in light of thedelicacy of the relationship between the parties, that theCompany instead provide a list of sales- and display-unitemployees who worked November 5. That was acceptableto Olwell, and he directed the Union's supervisor ofbusiness agents to "keep the guys out of the stores." 18That afternoon, Russill was told by Nordstrom's man-agement that he would not be permitted to honor hiscommitment to Olwell. The reason given was that theUnion's business agents reportedly already had been in thestores, going through timecards and talking to employees,to learn who had worked on the 5th. Russill thereupontelephoned Olwell that the deal was off. Olwell at firstprotested that he had ordered the business agents to stayout of the stores, then said: "All right, I'll get theinformation other ways. I understand."16 The issue of reinstatement of economic strikers apparently is amandatory subject. Pepsi-Cola Bottling Co. of Miami, Inc., 186 NLRB 477(1970); Midwestern Instruments, Inc., 133 NLRB 1132, 1141(1961).i? Respondents' "unclean hands" argument, referring to Olwell'sdeception of November 5 that he was tired and going to bed when he in factplanned to call a ratification meeting, is rejected. Not only is there noshowing of detrimental reliance on the ploy, but the argument forgets thetruism that "Collective bargaining frequently takes place in a poker gameatmosphere, with some bluff, with high cards kept strictly secret, and withcalculated bidding." Weyerhaeuser Company, et al., 155 NLRB 921, 951(1965).1' This is Russill's credited version of this aspect of the meeting. Olwelltestified that Russill agreed to provide not only a list of those who workedon the 5th, but "in what departments they worked, and particularly incommission areas where there were supervisors selling as to what thedisposition of the commissions-of the sales for that day were." OlwellAlthough Olwell, at one point in his testimony, "categori-cally den[ied]" wanting the list to learn who had breachedthe picket lines, it is concluded that this was his purpose, tofacilitate the disciplining of wayward members. Not onlydid he later modify his denial, admitting in effect that oneof his reasons "was to find out who had in fact crossed thepicket line," but, on November 14, he issued a memoran-dum to the Nordstrom employees putting the matter in justthat context. The memorandum stated in relevant part:The next day [November 6], Mr. Russell [sic] appearedin our offices on behalf of the Nordstrom family andmade several agreements with us concerning the way inwhich we would be able to identify those who crossedthe line. He also asked us for a statement as to whatwould happen to those who crossed the line. Weindicated to him that we had no power to predeterminethat-that it would be determined in due course by theExecutive Board and ultimately by the membership ofthe Union.Analysis. The general principle is as stated in Curtiss-Wright Corporation, Wright Aeronautical Division v.N.L.R.B., 347 F.2d 61, 69 (C.A. 3, 1965):[W]age and related information pertaining to employeesin the bargaining unit is presumptively relevant, for, assuch data concerns the core of the employer-employeerelationship, a union is not required to show the preciserelevance of it, unless effective employer rebuttal comesforth ....Once relevance is determined, an employer's refusalto honor a request is aper se violation of the Act.The Board has amplified that "This doctrine extends to aunion's right to request and to receive from the employerthe names of the employees ..." continuing: "[I]t issufficient that the information sought by the Union isrelated to the issues involved in collective bargaining."Whitin Machine Works, 108 NLRB 1537, 1538-39 (1954).See also Northwest Publications, Inc., 211 NLRB 464(1974); Magma Copper Company, San Manuel Divison, 208NLRB 329 (1974); Shell Oil Company, 190 NLRB 101(1971); United Aircraft Corporation (Pratt & WhitneyAircraft and Hamilton Standard Divisions), 181 NLRB 892(1970).The information sought by the Union in the presentcase-the names of those who worked November 5-doubtless is presumptively relevant, and thus presumptive-continued: "We were very interested in finding out what happened to thecommissions, who received the commissions on the merchandise that wassold on November 5. We also were interested in seeing who worked on thesales floor from the standpoint of returns." Although both Russill andOlwell were impressive witnesses, Russill is credited, that the Union soughtonly a list of names, for two reasons. First, as is developed later in the textabove, the Union's only purpose was to learn who had crossed the picketlines, to aid in the imposition of disciplinary sanctions. Second, by letter ofNovember 13 from the Union to Russill, only a list of names wasmentioned. Thus: "This will also confirm our oral agreement of November6, 1975, that the Employer would provide the Union with a list of allemployees whom the Union represents who worked for the Employer onNovember 5, 1975. As you will recall, the Employer agreed to do so ratherthan have our representatives exercise our right to obtain such informationin the course of in-store visitation."610 NORDSTROM, INC.ly subject to production. The real question is whether therehas been, in the words of Curtiss-Wright, an "effectiveemployer rebuttal" of the presumption. It is concluded, inthe special circumstances at hand, that the presumptionhas been overcome. Quoting from Cowles Communications,Inc., 172 NLRB 1909 (1968):Respondent's duty to furnish such information stemsfrom the underlying statutory duty imposed on employ-ers and unions to bargain in good faith with respect tomandatory subjects of bargaining. [Emphasis supplied.]The Union wanted the names not so it could deal moreeffectively with Nordstrom as concerns mandatory subjectsof bargaining, but purely to simplify the identification anddisciplining of those who breached its picket lines. Asnoted earlier, on the amnesty issue, union discipline is notan area of mandatory bargaining.Nordstrom's refusal to furnish the list of names thereforewas not unlawful.'9CONCLUSIONS OF LAW1. By threatening to discharge Joseph Peterson, asfound herein, Nordstrom engaged in an unfair laborpractice within Section 8(a)(l) of the Act.2. By discharging Sherri Hochfield, Joseph Peterson,Rickie Reiger, and Sharon Weil, as found herein, Nord-strom engaged in unfair labor practices within Section8(a)(3) and (1) of the Act.3. By refusing to honor the contract acceptancecommunicated by the Union on November 5, 1975, and byrefusing to sign the contract tendered by the Union undercover of December 3, 1975, as found herein, Nordstromengaged in unfair labor practices within Section 8(a)(5) and(1) of the Act.4. These unfair labor practices affect commerce withinSection 2(6) and (7) of the Act.5. Nordstrom did not otherwise violate the Act asalleged.6. It would not effectuate the policies of the Act to holdthe Association liable for any misconduct herein.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:19 Similarly, a union is not entitled to the names of striker-replacementsif there is a substantial potential that the information will become a tool fortheir harassment. W L McKnight, d/b/a Webster Outdoor AdvertisingCompany. 170 NLRB 1395 (1968).20 All outstanding motions inconsistent with this recommended Orderhereby are denied. In the event no exceptions are filed as provided by Sec.102.46 of the Rules and Regulations of the National Labor Relations Board,the findings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes.21 Backpay shall be computed in accordance with F W. WoolworthCompany, 90 NLRB 289 (1950), and Isis Plumbing & Heating Co., 138NLRB 716 (1962). Backpay liability shall begin as of November 6, 1975, itbeing apparent from Reiger's being discharged that day despite the strike'sORDER 2Respondent, Nordstrom, Inc., King and SnohomishCounties, Washington, its officer, agents, successors, andassigns, shall:I. Cease and desist from:(a) Threatening its employees with discharge, anddischarging them, for engaging in union or other activitiesprotected by the Act.(b) Refusing, upon request, to sign and retroactivelyimplement the collective bargaining contract tendered bythe Union on or about December 3, 1975.2. Take this affirmative action:(a) Offer to Sherri Hochfield, Joseph Peterson, RickieReiger, and Sharon Weil immediate and full reinstatementto their former positions or, if those positions no longerexist, to substantially equivalent positions, without preju-dice to their seniority or other rights and privileges,dismissing if necessary any employees hired to replacethem; and make them whole for any monetary lossessuffered because of the misconduct against them.21(b) Upon the Union's request, sign and retroactivelyimplement the bargaining contract tendered to it by theUnion on or about December 3, 1975.22(c) Should the Union not request signing and implemen-tation in accordance with the preceding paragraph, bargaincollectively with the Union, upon request, as the exclusiverepresentative of the employees in the appropriate displayunit, and embody any resultant understanding in a signeddocument.23(d) Preserve and, upon request, make available to theBoard, or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary for determination of the amounts owing underthe terms of this Order.(e) Post at its places of business in King and SnohomishCounties, Washington, copies of the attached noticemarked "Appendix."24Copies of said notice, on formsprovided by the Regional Director of Region 19, afterbeing signed by an authorized representative of Nord-strom, shall be posted by Nordstrom immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken to ensure that said noticesare not altered, defaced, or covered by other material.having ended and from Nordstrom's insistence in negotiations that thedischarges stand, that application for reinstatement would have been futile.Eagle International, Inc., 223 NLRB 29(1976).22 Retroactive implementation shall include making the covered employ-ees whole, including any no longer on the payroll, with appropriate interest.Estate of Edward Bryan Monritz d/b/a E. B. Moritz Foundry, 220 NLRB 1247(1975).23 E. B. Moritz Foundry, supra, M d M Oldsmobile, Inc., 156 NLRB 903,917(1966).24 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."611 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(f) Notify the Regional Director of Region 19, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.The complaint is dismissed as to Seattle DepartmentStores Association and to the extent that violations havenot been found.612